Citation Nr: 0703154	
Decision Date: 02/01/07    Archive Date: 02/14/07

DOCKET NO.  01-00 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from June 1959 to August 
1959, and March 1961 to January 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, that denied the veteran's claim of 
entitlement to service connection for PTSD.  A hearing before 
the undersigned Veterans Law Judge at the RO was held in July 
2002.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In November 2003, the Board remanded this issue for 
additional development, to include obtaining Social Security 
records, attempting to obtain stressor confirmation 
information from the U.S. Army and Joint Services Records 
Research Center (JSRRC), and for a VA examination of the 
veteran to determine whether the veteran has a diagnosis of 
PTSD, and if so, whether that diagnosis can be linked to 
service.  While other development was undertaken, the veteran 
was not scheduled for a VA examination.  The RO, in the most 
recent Supplemental Statement of the Case, dated June 2006, 
indicated that the November 2003 Board remand had requested a 
VA examination only if the veteran's statement of stressors 
was corroborated by the JSRRC.  However, no such requirement 
was made in the prior remand instructions.

The United States Court of Appeals for Veterans Claims 
(Court) has stated that compliance by the Board or the RO is 
neither optional nor discretionary.  Where the remand orders 
of the Board or the Court are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance.  
Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, this 
issue must be returned to the RO for the veteran to be 
scheduled for a VA examination, as previously requested in 
the Board remand on November 2003.

The Board regrets the additional delay in adjudication of the 
veteran's claims that a further remand will entail; however 
it is necessary to ensure that the veteran gets all 
consideration due him under the law.

Accordingly, the case is REMANDED for the following action:

1. Make arrangements with the appropriate 
VA medical facility for the veteran to be 
afforded a psychiatric examination by a 
board of two psychiatrists.  The claims 
folder should be provided to the examiners 
for review and the examiners should 
indicate that they have reviewed the 
claims folder.  All special studies or 
tests, to include psychological testing 
and evaluation, that are deemed necessary, 
should be accomplished.  The examiners 
should determine whether the veteran 
currently suffers from PTSD.  If a 
diagnosis of PTSD is made, the examiners 
should specify (1) whether each alleged 
stressor found to be established by the 
record was sufficient to produce PTSD; (2) 
whether the remaining diagnostic criteria 
to support the diagnosis of PTSD have been 
satisfied; and (3) whether there is a link 
between the current symptomatology and one 
or more of the in-service stressors found 
to be established by the record by the RO 
and found to be sufficient to produce PTSD 
by the examiners.  The examination report 
should include the complete rationale for 
all opinions expressed.

2. After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
any benefit sought on appeal remains 
denied, the appellant and representative, 
if any, should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate 
outcome of this case. The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



